42 A.3d 137 (2009)
210 N.J. 120
In the Matter of Jeffrey L. KRAIN, an Attorney at Law.
D-158 September Term 2008, 065162
Supreme Court of New Jersey.
December 4, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-052, concluding that as matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), JEFFREY L. KRAIN of BRIGANTINE, who was admitted to the bar of this State in 1978, should be suspended from the practice of law for a prospective period of one year based on discipline imposed in the Commonwealth of Pennsylvania for conduct that in New Jersey violates RPC 5.5(a) and (b) (practicing law while ineligible), RPC 8.4(c) (conduct involving dishonesty fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a one-year term of suspension retroactive to November 18, 2008, is the appropriate quantum of discipline for respondent's unethical conduct;
It is ORDERED that JEFFREY L. KRAIN is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to November 18, 2008; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.